Adams, J.
i. homestead: ing a^city: eon-charter. The defendants claim that the plaintiffs’ homestead is within a town plat and should therefore be limited to one-half acre. The plaintiffs deny that it is within a town plat. Whether it is or not is the question in this case. The land was platted under Chap. 41 of the Code of 1851. That, statute provided for the making and recording of village plats. The plat in question was then in its inception a village plat. Was it also a town plat? We think not. A village and a town are not identical. Webster defines a village to be “ an assemblage of houses in the country less than a town' or city and inhabited by farmers and other laboring people.” So far as they are farmers their farms constitute their means of support. Their homesteads should include their farms to the extent allowed by statute. Townspeople are more usually traders and artisans. They do not derive their support ordinarily from the cultivation of land.. The question then arises as to how we are to distinguish a village from a town. It would be impracticable to draw a distinction from the size of the place or employment of the inhabitants. But in section 29 of the -Eev. and Sec. 45 of the Code, it-is provided that the “word town may include cities as well as incorporated villages.” Here is a clear implication that it does not include unincorporated villages. We are of the opinion, therefore, that a plat of an unincorporated village is not a town plat.
One question remains. Is the subdivision a part of the city *258of Davenport? The appellants contend that it is. We are referred to the charter of Davenport, which provides that “tracts of land laid off into town lots adjoining to the present boundaries of the city shall be a part of the city whenever the same are duly recorded as provided by law.” It is claimed by appellants that the subdivision containing the lot in question is adjoining to the boundaries of the city of Davenport. It does not, as we have seen, touch the boundaries, but is eighty rods distant. But appellants say that adjoining does not mean to touch but to be near to. In support of this position, they cite Blanchard v. Bissell, 11 Ohio St., 96, in which it was held that an unincorporated town plat was contiguous to a city, although separated by a navigable river more than eighty rods wide. But the distinction between that- case and this is, to our mind, entirely plain. The question in that case arose upon the annexation of certain territory which included an unincorporated village. The city by its charter extended to the middle of the river. The court said: “The annexation 'consists in an extension of the original boundaries so as to include the whole of the river and a considerable tract of land on its southeast side. There is no territory intervening between that which is annexed and the original city limits. All the parts of the annexed territory are in immediate contact with each other.” We are of the opinion that the words “adjoining to the present boundaries,” as used in the charter of Davenport, do not mean simply near to, but next to. Any other construction would force the words from their ordinary acceptation.
Affirmed.